I warmly 
congratulate Mr. Sam Kutesa on his election as the 
President of the General Assembly at its sixty-ninth 
session. I also congratulate Ambassador John Ashe 
for his leadership of the Assembly at its sixty-eighth 
session. My appreciation also goes to Secretary-General 
Ban Ki-moon for his stewardship of our endeavours to 
realize our common vision of a world of peace, dignity 
and well-being for all.

Four decades ago, in his maiden speech before 
the General Assembly, the Father of our nation of 
Bangladesh, Bangabandhu Sheikh Mujibur Rahman 
(see A/PV.2243), described his vision for a global 
order, saying that the Bengali nation is pledge-bound 
to establish a global order, one based on peaceful 
coexistence, social justice and freedom from poverty, 
hunger, exploitation and aggression. That vision 
continues to guide Bangladesh’s national development 
policies and our engagement in global affairs.

We gather at a time when the global development 
discourse finds itself at an important juncture. As the 
achievement of the Millennium Development Goals 
(MDGs) approaches its deadline, the global community 
is engaged in framing a transformative development 
agenda for 2016-2030. The theme for this session of the 
General Assembly is therefore quite timely. Bangladesh 
believes that our deliberations will help us to arrive at a 
balanced, pragmatic and ambitious agenda.

We cannot achieve sustainable development in the 
absence of durable peace and security. The volatile 
global security situation continues to pose significant 
challenges to international development. Bangladesh 
believes that a threat to peace anywhere is a threat to 
humankind as a whole.

In keeping with our position of principle, we 
continue to express our full solidarity with the 
Palestinian people in their legitimate struggle for self-
determination. We condemn the systematic killing of 
hundreds of Palestinian civilians, including women and 
children, by Israel during the recent offensive in Gaza. 
We seek a permanent solution to that long-standing 
conflict through the creation of an independent and 
viable State of Palestine based on the pre-1967 borders 
and with Al-Quds Al-Sharif as its capital.

Bangladesh strongly believes in the centrality 
and legitimacy of the United Nations as the custodian 
of global peace, security and development. Our 

commitment to international peace is manifest in our 
support for the flagship resolution 68/125 on a culture of 
peace and non-violence. Our peace leadership is further 
reaffirmed through our support to the United Nations as 
one of the top troop- and police-contributing countries 
in the Organization’s peacekeeping endeavours. We 
have so far contributed 128,133 peacekeepers in 54 
peace missions. Bangladesh proudly contributes the 
highest number of women police to United Nations 
peacekeeping, commensurate with our credentials in 
the empowerment of women.

Terrorism and extremism remain major impediments 
on the road to global peace and development. My 
Government maintains a zero-tolerance policy with 
respect to all forms of terrorism, violent extremism, 
radicalization and faith-based politics. We remain firm 
in our resolve not to allow any terrorist individual or 
entity to use our territory against any State.

The anti-liberation forces remain active in 
attempting to destroy the progressive and secular 
fabric of our nation. They resort to religious militancy 
and violent extremism at every opportunity. Under 
the direct patronage of the Bangladesh Nationalist 
Party-Jamaat-e-Islami Alliance Government from 
2001 to 2006, they coalesced to form terrorist groups 
that carried out bomb and grenade attacks and killed 
secular political leaders and activists. Those gruesome 
attacks cemented my resolve to create a strong legal and 
regulatory regime for countering terrorism, including 
the adoption of the amended Anti-terrorism Act of 2013 
and the Money Laundering Prevention Act of 2012.

My Government is also seeking to entrench 
democracy, secularism and women’s empowerment in 
order to defeat terrorism and extremism ideologically. 
We have also significantly enhanced transparency and 
accountability in governance by strengthening our 
election, anti-corruption, human rights and information 
commissions. To uphold peace and the rule of law and 
end the culture of impunity, my Government remains 
pledge-bound to bring to justice the perpetrators of 
war crimes, crimes against humanity, rape and acts of 
genocide committed during our 1971 war of liberation. 
The highly transparent, impartial and independent 
international crimes tribunals in Bangladesh have 
already completed the trials of a few key criminals 
who carried out heinous crimes against humanity. We 
hope for the international community’s full support for 
our people’s desire for this long-awaited rendering of 
justice.

Our Government has integrated the Millennium 
Development Goals (MDGs) into our national 
five-year plan and Vision 2021, a people-centric 
programme that aspires to transform Bangladesh into 
a knowledge-based, technology-driven middle-income 
country by 2021. Bangladesh has already met or is on 
track to meet the first six MDGs. Poverty rates have 
fallen from 57 per cent in 1991 to below 25 per cent 
today. During the past five years, our gross domestic 
product (GDP) growth rate remained at 6.2 per cent, 
despite a global recession. Our export earnings grew 
more than threefold from around $10.53 billion in 
2006 to more than $30.5 billion for the last fiscal year. 
Remittances have also almost tripled, from $5 billion 
in 2006 to $14.5 billion, while our foreign currency 
reserves jumped six and a half times, from $3.49 billion 
in 2006 to $22 billion today.

In an effort to unlock Bangladesh’s development 
potential, we have undertaken some massive 
infrastructure and connectivity projects. We have begun 
work on a 6.15-kilometre bridge over the great river 
Padma using our own resources. We will soon begin 
developing a deep-sea port in Sonadia, Chittagong. We 
are already working on upgrading our road and rail 
infrastructure, including expressways and river tunnels. 
We have reached agreements with friendly countries 
such as India, China and Japan to develop large-scale 
power plants to meet our growing demands by 2021. We 
are developing 18 economic zones around the country 
to enable potential investors to invest in Bangladesh, 
especially in the context of our growing integration 
into the regional connectivity framework. Bangladesh 
enjoys a clear demographic dividend, with two thirds 
of its workforce young, employable and capable of 
remaining economically active till 2031. One of our 
policy priorities is investing in skills development for 
our increasingly youthful population.

With a view to developing a knowledge-based 
society, we are rapidly building the capabilities of our 
country and people in the area of modern information 
and communications technologies. Our people currently 
receive more than 200 types of service from more than 
4,500 union service and information centres, while rural 
populations have access to health-care services from 
more than 15,000 information-technology-connected 
community health clinics and union health centres. 
These networks enable us to bring various crucial 
public services to our people’s homes at an affordable 
cost. Bangladesh has 117 million SIM cards with more 

than 78 per cent telephone penetration and 50 million 
Internet connections.

Bangladesh’s strides in education have enabled 
us to achieve the MDG targets of ensuring universal 
primary school enrolment and gender parity in primary 
and secondary schools. Our Government provides 
students with a free education up to the twelfth grade 
and provides 12.8 million students, 75 per cent of them 
girls, from poor families with monthly stipends from 
primary level to graduation. Each year we distribute 
around 318 million free textbooks to all students up to 
the secondary level. We are now focusing on improving 
the quality of education to enable our boys and girls to 
acquire essential life skills and grow up with a truly 
global outlook.

For us, sustainable development implies the 
empowerment of women and their equal participation 
with men in all walks of life. Our efforts to promote 
women’s empowerment by enhancing their access 
to productive resources and representation at the 
national and local level are producing visible results. 
The Government’s pragmatic policies have helped 
leadership by women grow from the grass-roots to the 
highest levels. Bangladesh may be the only country 
today where women concurrently occupy the positions 
of Prime Minister, Speaker, leader of the opposition 
and deputy leader. In the judiciary, administration, the 
civil service, the armed forces and law enforcement 
agencies, 10 per cent of posts are reserved for women, 
as are 60 per cent of primary-school teaching posts.

With a view to ensuring equality, my Government 
has established numerous social safety-net programmes 
that cover more than 24 per cent of the population, 
notably feeding and development programmes for 
vulnerable groups; the Ashrayan poverty alleviation 
project, which provides housing and income generation 
for the homeless; monthly pensions for senior citizens, 
widows, destitute women and the disabled; maternity 
allowances; and food and nutrition security for rural 
dwellers through one-house, one-farm schemes aimed 
at promoting family farming. Persons with disabilities 
are provided with education, skills development and 
interest-free credit for self-employment, with a 1 per 
cent jobs quota reserved for them in the formal sector.

The MDGs have been the most successful global 
anti-poverty push in history. It is due to them that the 
world is seeing 50 per cent less poverty than in 1990, 
as well as more girls in school, fewer children dying 
and more people with access to safe drinking water 
and sanitation. However, progress has been uneven and 
unequal within and among countries and regions. Sadly, 
more than 1.3 billion people still live in abject poverty. 
As we reflect on our new and emerging development 
challenges, eradication of poverty must remain at the 
centre of the post-2015 agenda, and we must build 
linkages from it to all other goals. Our new framework 
must achieve a balance between the three pillars of 
sustainable development, and it should particularly 
keep in mind the importance of access and the unique 
circumstances and diverse needs of countries such 
as Bangladesh. I am pleased that the Open Working 
Group on Sustainable Development Goals has used a 
rigorous, broadly inclusive process to come up with 
recommendations for a set of interlinked goals and 
targets.

In Bangladesh, we have held national consultations 
and remained intensely engaged in the global process. 
We consider the set of goals and targets a carefully 
balanced package and a crucial basis for the post-2015 
development agenda. The future development agenda 
must address low-income developing countries’ long-
standing constraints on resources and capacity in a 
meaningful way and respond to emerging risks and 
vulnerabilities. The post-2015 development framework 
must fulfil our aspirations for building an equitable, 
prosperous and sustainable world where no person 
or nation is left behind. It must also contribute to a 
strengthened multilateralism, go beyond the national 
policy space and forge international cooperation. 
Greater resources would be key to the success of the 
post-2015 agenda. There is a need for a robust and 
broad-based global partnership based on the principles 
of mutual trust, respect and common but differentiated 
responsibilities.

Bangladesh underscores its clear resolve with 
regard to the financing of sustainable development 
by next year, in particular from the financing for 
development process. While it is encouraging that some 
developed countries have fulfilled their commitment to 
contributing 0.7 per cent of their gross national income 
(GNI) and 0.2 per cent of GNI as official development 
assistance (ODA) to the least developed countries 
(LDCs), most other countries have yet to fulfil those 
goals. At the same time, in a globalized economy, the 
least developed and most climate-vulnerable countries, 
such as Bangladesh, require greater support in terms of 
ODA, science and technology innovation and capacity-

building. All products from all LDCs must be granted 
duty- and quota-free access to all markets of developed 
countries.

The world today is witnessing unprecedented 
human mobility within and beyond borders. Bangladesh 
has emerged as a key stakeholder in global migration. 
For instance, remittances contribute approximately 
14 per cent of our GDP. Millions of our migrant 
workers continue to make a significant contribution 
to development in a range of countries worldwide. We 
need to acknowledge the manifold contributions that 
migrants and their families make to our economies and 
societies apart from just remittances. It is therefore 
logical for migration and development issues to find 
a well-deserved space across the emerging post-
2015 framework. It is my pleasure to announce that 
Bangladesh will chair the ninth Global Forum on 
Migration and Development in 2016.

No challenge is as complex, widespread and 
formidable as climate change, in particular for 
countries such as ours. A recent Asian Development 
Bank report estimated that the mean economic cost of 
climate change and adaptation for Bangladesh would 
be between 2 and 9 per cent of GDP by 2100. Earlier, 
I emphasized before the Assembly that an increase of 
1°C in the temperature is estimated to lead to a 1-metre 
rise in the sea level, thereby submerging a fifth of the 
territory of Bangladesh. That could compel 30 million 
of our people to move elsewhere as climate migrants. 
For Bangladesh, climate change is a matter of bare 
survival.

In addressing climate change, adaptation remains 
particularly key for us. We have a crucial need for 
adequate, predictable and additional climate financing, 
access to locally adaptable technologies and support 
for capacity- and institution-building. We reiterate, 
under United Nations leadership, in particular through 
the role of the United Nations Framework Convention 
on Climate Change (UNFCCC), the importance of the 
processes for the integration of the UNFCCC, disaster-
risk reduction and the sustainable development goals.

The world also needs to recognize the untapped 
potential of an ocean-based blue economy. The coastal 
and small island developing States stand to greatly 
benefit from the balanced conservation, development 
and use of marine ecosystems, resources and services. 
We call for global support for coastal countries, such as 
Bangladesh, in developing the much-needed capacity, 
technology and institutional frameworks that will 
enable us to tap into blue opportunities. For that reason, 
we continue to support the inclusion of blue-economy 
principles and practices in the post-2015 framework.

Bangladesh proposed a flagship resolution at 
UNESCO, adopted in 1999, which led to the recognition 
of 21 February as the International Mother Language 
Day for the peoples of the world. We established the 
only International Mother Language Institute in Dhaka 
to preserve the more than 6,500 mother tongues of 
humankind. Those are two pillars of our commitment 
to mother languages. I once again call on the Assembly 
to recognize Bangla, which is spoken by more than 
300 million people, as an official language of the 
United Nations.

This year, Bangladesh celebrates 40 years of its 
membership of the United Nations. On this special 
occasion, I should like to reaffirm, on behalf of 
our people, the appeal by the father of our nation, 
Bangabandhu Sheikh Mujibur Rahman, for our progeny 
at this Assembly in 1974: Let us together create a world 
that can eradicate poverty, hunger, war and human 
suffering and achieve global peace and security for the 
well-being of humankind.
